This is an appeal from the action of the Industrial Board in denying appellant's claim for compensation on account of an alleged change in conditions.
The question as to whether or not there had been such a change in appellant's condition as would entitle him to a change in the award of compensation theretofore made involved a 1, 2.  question of fact for the determination of the Industrial Board. Upon the hearing before the full Industrial Board, there was a finding that appellant's disability had not recurred, nor had the same increased, since the time of the previous *Page 97 
hearing and award. With that finding, which is supported by the evidence, the board could do nothing other than deny the application.
The award is, therefore, affirmed.